Citation Nr: 0523162	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-01 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. § Chapter 35.

3.  Entitlement to service connection for diabetes mellitus, 
for purposes of accrued benefits.  

4.  Entitlement to service connection for residuals of 
gonorrhea, for purposes of accrued benefits.  

5.  Entitlement to service connection for a psychiatric 
disability, to include a bipolar disorder, for purposes of 
accrued benefits.  

6.  Entitlement to service connection for Peyronie's disease, 
for purposes of accrued benefits.  

7.  Entitlement to service connection for kidney disease, for 
purposes of accrued benefits.  

8.  Entitlement to service connection for hypothyroidism, for 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from March 1963 to March 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 that denied the benefits 
currently sought on appeal.  In June 2003 the appellant 
appeared and gave testimony at an RO hearing before a hearing 
officer.  A transcript of this hearing is of record.  In June 
2005 the appellant gave further testimony at a hearing before 
the undersigned via videoconference from the RO.  A 
transcript of this hearing is also of record.  

The appellant's testimony raised a claim for death indemnity 
and compensation benefits (DIC) on the basis of improper VA 
care under the provisions of 38 U.S.C.A. § 1151 (West 2002).  
This issue is referred to the RO for initial adjudication.

The issues of entitlement to service connection for the cause 
of the veteran's death, entitlement to Dependents' 
Educational Assistance under 38 U.S.C.A. § Chapter 35 and 
entitlement to service connection for diabetes mellitus for 
purposes of accrued benefits are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's in-service episode of gonorrhea was acute 
and transitory and resolved without residual disability noted 
in the evidence that was of record at the time of his death.  

2.  A kidney disability was not shown during service and was 
not demonstrated in the post service clinical evidence of 
record at the time of the veteran's death.  

3.  A psychiatric disorder was not shown during service, a 
psychosis was not demonstrated within one year of active 
service, and a bipolar disorder diagnosed after service is 
not shown by the evidence of record at the time of the 
veteran's death to be related to service.  

4.  Peyronie's disease was not shown during service and was 
not demonstrated in the post service clinical evidence of 
record at the time of the veteran's death.  

5.  Hypothyroidism was not shown until many years after 
service discharge and is not shown by the evidence of record 
at the time of the veteran's death to be related to service.  


CONCLUSION OF LAW

1.  The criteria for service connection for residuals of 
gonorrhea for accrued benefit purposes are not met. 38 
U.S.C.A. §§ 1110, 1131, 5107, 5121 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f), 3.1000 (2004).  

2.  The criteria for service connection for a kidney 
disability for accrued benefit purposes are not met. 38 
U.S.C.A. §§ 1110, 1131, 5107, 5121; 38 C.F.R. §§ 3.303, 
3.304(f), 3.1000.

3.  The criteria for service connection for Peyronie's 
disease for accrued benefit purposes are not met. 38 U.S.C.A. 
§§ 1110, 1131, 5107, 5121; 38 C.F.R. §§ 3.303, 3.304(f), 
3.1000.  

4.  The criteria for service connection for a psychiatric 
disability, to include bi polar disorder disease for accrued 
benefit purposes are not met. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107, 5121; 38 C.F.R. §§ 3.303, 3.304(f), 
3.307, 3.309, 3.1000 (2004).  

5.  The criteria for service connection for hypothyroidism 
for accrued benefit purposes are not met. 38 U.S.C.A. §§ 
1110, 1131, 5107, 5121; 38 C.F.R. §§ 3.303, 3.304(f), 3.1000.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5121 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Accrued benefits include those the veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the file at the date of death. See 38 U.S.C.A. § 
5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 
C.F.R. § 3.1000(a).  Thus, the appellant could not furnish 
additional evidence that could be used to substantiate her 
claim and VA could not develop additional evidence that would 
substantiate the claim.  The VCAA is not applicable where the 
law and not the facts are dispositive, or where it could not 
affect a pending matter.  Dela Cruz v. Principi, 15 Vet. App. 
143 (2000); VAOPGCPREC-2004; 69 Fed. Reg. 59,989 (2004). 

The record does not indicate that there are any relevant VA 
or other official records that would be deemed to be 
constructively of record that pertain to the claims for 
accrued benefits based on service connection for residuals of 
gonorrhea, kidney disability, hypothyroidism, a psychiatric 
disability, or Peyronie's disease that are not currently 
associated with the claims folder. Thus, viewed in the 
context of an accrued benefits claim, the VCAA provisions 
regarding evidentiary development have been satisfied in this 
case.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further notice or assistance 
would aid the appellant in substantiating her claim. Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist her in the development of the 
claim. Smith v. Gober, 14 Vet. App. 227 (2000).

I.	Factual Basis.  

On the veteran's November 1962 examination prior to 
induction, no pertinent abnormalities were noted on clinical 
evaluation.  In the "physician's summary" section of the 
examination it was noted that the veteran had contracted 
gonorrhea in 1957 and in 1959.  Review of the service medical 
records reveal no complaints or findings indicative of a 
psychiatric disability, a kidney disorder, Peyronie's 
disease, diabetes mellitus, or hypothyroidism.  

The service medical records do show that the veteran was seen 
in December 1964 with complaints of a urethral discharge and 
mild dysuria.  It was noted that two laboratory tests had 
been negative for gonococcus but he was medicated anyway.  An 
impression was rendered of urethritis due to gonococcus.  

On the veteran's December 1964 examination prior to service 
discharge no pertinent abnormalities were noted on clinical 
evaluation.  Urinalysis was negative for sugar. A history of 
gonorrhea in 1964 that was adequately treated was reported in 
the Physician's Summary section of the examination.

The veteran was hospitalized by VA in April 1975 for the 
treatment of diabetes mellitus and an anxiety reaction.

In a September 1976 statement a private physician reported 
that he treated the veteran for minor lesion on the genitalia 
in 1962, 1963, and 1967.  The lesions were said to have 
responded to treatment.  And there was nothing in the 
veteran's record that indicated that he was disabled in any 
way at the time of the doctor's examinations.  

On a VA examination conducted in May 1978 the veteran's 
complaints included insulin reactions due to diabetes 
mellitus and kidney problems.  Evaluation of the 
genitourinary system conducted during the examination was 
normal.  It was noted that the veteran refused an intravenous 
pyelogram. 

The veteran was evaluated as psychiatrically normal and the 
thyroid was reported to be unenlarged.  The diagnoses of the 
examination included brittle diabetes and kidney condition-
not found.  

During VA outpatient treatment in July 1994 an assessment of 
bipolar disorder was reported.  Subsequent outpatient 
treatment for bipolar disorder is indicated.  Following 
outpatient treatment in December 1998 the assessments 
included hypothyroidism.  

During a VA hospitalization in April 2000, the diagnoses 
included bipolar disorder, and psychosis, not otherwise 
specified.  

The certificate of death that reveals that the veteran died 
in June 2001 at the age of 62.  The cause of death was acute 
coronary insufficiency.  Diabetes was listed as a significant 
condition contributing to death.  A second certificate of 
death was issued in August 2001 in which acute coronary 
insufficiency was crossed out and replaced with aspiration of 
food bolus.  

After the veteran's death the appellant submitted copies of 
private clinical records reflecting treatment from 1962 to 
1969 for complaints regarding his genitourinary system.

At her hearings, the appellant testified to her belief that 
the claimed diseases and disabilities were related to 
service, perhaps as residuals of gonorrhea.


II.	Legal Analysis.  

At the time of the veteran's death, he had pending claims of 
entitlement to service connection for disabilities that 
included Peyronie's disease, hypothyroidism, a psychiatric 
disability, residuals of gonorrhea, and a kidney disability.  
Although the veteran's claims terminated with his death, the 
regulations set forth a procedure for a qualified survivor to 
carry on, to a limited extent, a deceased veteran's claim for 
VA benefits by submitting a timely claim for accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002); see Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  An application for accrued 
benefits must be filed within 1 year after the date of death.

A claim for death pension, compensation, or dependency and 
indemnity compensation, by a surviving spouse is deemed to 
include a claim for any accrued benefits.  38 C.F.R. § 
3.1000(c) (2004); see 38 C.F.R. § 3.152(b).  However, 
applicable law and VA regulations further stipulate that for 
claims filed for death benefits, a specific claim in the form 
prescribed by the Secretary must be filed in order for death 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.152(a) (2004).

Thus, while the claim for accrued benefits is separate from 
the claim for service connection filed by the veteran prior 
to his death, the accrued benefits claims is derivative of 
the veteran's claim and the appellant takes the veteran's 
claim as it stood on the date of his death.  Jones v. West, 
146 F.3d 1296 (Fed. Cir. 1998); Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996).

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits to which 
the veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of his death. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000. 

A disability will be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service. 38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303. A 
psychosis may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309.  

Notwithstanding the foregoing, service connection may be 
granted for disease that is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service. 38 C.F.R. § 3.303(d); 
see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The three basic requirements for service connection are (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and, (3) medical 
evidence of a nexus between the claimed in-service injury or 
disease and a current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The appellant has recently submitted copies of private 
clinical records reflecting treatment for genitourinary 
complaints both prior to and subsequent to service.  Since 
these records were not associated with the claims folder at 
the time of the veteran's death, they may not be considered 
in regard to the claims for service connection for purposes 
of accrued benefits.  

VA records of such treatment would be constructively in the 
possession of the VA at the time of the veteran's death.  
However, the appellant has not contended, nor does the record 
otherwise show, that such VA records are available but not 
yet associated with the claims folder.  See Bell v. 
Derwinski, 2 Vet. App. 611(1992); see also Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

In regard to the claim for service connection for the 
residuals of gonorrhea for purposes of accrued benefits, the 
service medical records reveal treatment for this disorder 
during as well as prior to service.  The in-service episode 
of gonorrhea must be considered as acute and transitory since 
no residuals of this disorder were noted on the veteran's 
separation examination or thereafter.  

While the record as it existed at the time of the veteran's 
death includes a September 1976 statement from a private 
physician who reported treating the veteran for minor lesion 
on the genitalia after service, this doctor did not indicate 
that these lesions were in any way related to gonorrhea, let 
alone gonorrhea incurred during service, and he also 
expressly stated that these lesions did not represent 
significant disability.  Moreover, no residuals of gonorrhea 
were reported on a VA examination conducted in 1978 and no 
disability related to gonorrhea was otherwise indicated in 
any of the clinical records in the claims folder at the time 
of the veteran's death.  According, the Board concludes that 
service connection for the residuals of gonorrhea for 
purposes of accrued benefits must be denied.  

The veteran's service medical records do not contain any 
findings, complaints, or diagnosis indicative of any kidney 
pathology during service.  No such pathology was clinically 
demonstrated anywhere in the post service clinical records 
associated with the claims folder up to the time of the 
veteran's death in June 2001.  Since that is the case, 
service connection for a kidney disability for purposes of 
accrued benefits is also not warranted.  

Similarly the veteran's service medical records contain no 
findings indicative of Peyronie's disease and the post 
service clinical records on file at the time of the veteran's 
death contain no findings indicative of this disability.  
Since that is the case, service connection for Peyronie's 
disease, for purposes of accrued benefits, is also not 
warranted.  

The veteran's service medical records do not contain any 
findings, complaints, or diagnosis indicative of any thyroid 
abnormalities during service.  No such pathology was 
clinically demonstrated in the post service clinical records 
associated with the claims folder up to the time of the 
veteran's death until the 1990s, more than 30 years after the 
veteran's discharge from service.  These records also do not 
contain any competent evidence that tended to associate the 
hyperthyroidism diagnosed many years post service to the 
veteran's period of military service.  Since that is the 
case, service connection for hyperthyroidism is also not 
warranted.

Finally, the Board notes that the service medical records 
contain no complaints, findings, or diagnosis of any 
psychiatric disability during the veteran's period of 
service.  The post service clinical evidence of record at the 
time of the veteran's death contain no findings of any 
psychiatric disorder until a VA hospitalization in early 
1975, at which time a diagnosis of anxiety reaction was 
rendered.  These records contain no clinical evidence of a bi 
polar disorder until 1994, almost 30 years after service 
discharge.  Moreover, the clinical evidence in the claims 
folder at the time of the veteran's death otherwise contains 
no competent evidence indicating that the veteran's post 
service psychiatric symptoms was in any way related to 
service.  Since that is the case, service connection for a bi 
polar disorder, for purposes of accrued benefits, is also not 
warranted.  










							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for residuals of gonorrhea, 
for purposes of accrued benefits, is denied.   

Entitlement to service connection for a psychiatric 
disability, for purposes of accrued benefits, is denied.   

Entitlement to service connection for Peyronie's disease, for 
purposes of accrued benefits, is denied.  

Entitlement to service connection for kidney disease, for 
purposes of accrued benefits, is denied.  

Entitlement to service connection for hypothyroidism, for 
purposes of accrued benefits, is denied. 


REMAND

The veteran's death certificates list diabetes as a 
significant condition contributing to death.

At a recent hearing before the undersigned, the appellant 
stated that the veteran received treatment for diabetes 
mellitus at a VA medical facility beginning in 1969 or 1970.  
No clinical records reflecting treatment at this facility 
prior to April 1975 are in the claims folder.  As VA has 
notice of the existence of additional VA records, they must 
be retrieved and associated with the other evidence already 
on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see 
also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

This case is therefore REMANDED for the following 
development:

1.  Obtain copies of all clinical records 
documenting the veteran's reported 
treatment for diabetes mellitus at the VA 
Medical Center in Huntington, West 
Virginia, prior to April 2, 1975.  All 
records obtained should be associated with 
the claims folder.  

2.  Then, adjudicate the issues of 
entitlement to service connection for 
diabetes mellitus for purposes of accrued 
benefits, entitlement to service connection 
for the cause of the veteran's death, and 
entitlement to Dependents' Educational 
Assistance under 38 U.S.C.A. § Chapter 35.  
If these benefits are denied, issue a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be returned 
to this Board for further appellate 
consideration, if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


